            Case 1:21-cv-00783-MV-JHR Document 4 Filed 08/23/21 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

TALISHA VALDEZ, on behalf of herself
and others similarly situated, and
JENNIFER BLACKFORD on behalf of herself
And others similarly situated,


                                     Plaintiffs,
                                                          Civil Action No. 1:21-cv-00783-MC-JHR

v.

MICHELLE LUJAN GRISHAM,
Officially and Individually, Acting Under the Color of Law,
and
DAVID SCRASE,
Officially and Individually, Acting Under the Color of Law,
                             Defendants.

                    OPPOSED1 MOTION TO RECONSIDER THE COURT’S
                              ORDER OF AUGUST 23, 2021

        COMES NOW Plaintiffs hereby respectfully move this Court to reconsider its August 23,

2021 Order. This matter comes before the Court on Verified Class Action Complaint for Civil

Rights Violations Under 42 U.S.C.A. § 1983; Violations of Rights Protected by the New Mexico

Civil Rights Act; Emergency Request for a Temporary Restraining Order; Request for Preliminary

Injunction, Permanent Injunctive Relief and Damages (the “Complaint”). Doc. 1.

                          LAW REGARDING MOTIONS TO RECONSIDER

           Federal Rule of Civil Procedure 54(b) provides that a district court can freely reconsider

its prior rulings and puts no limit or governing standard on the district court’s ability to do so, other

than that it must do so “before the entry of judgment.” Kruskal v. Martinez, 429 F. Supp. 3d 1012,

1026 (D.N.M. 2019), citing Fed. R. Civ. P. 54(b). “[D]istrict courts generally remain free to



1
    Counsel for Defendants has been consulted and is opposed to this motion.


                                                          1
            Case 1:21-cv-00783-MV-JHR Document 4 Filed 08/23/21 Page 2 of 5




reconsider their earlier interlocutory orders.” Been v. O.K. Indus., 495 F.3d 1217, 1225 (10th Cir.

2007).

                    COVID-19 Investigational Vaccine Not Approved by the FDA

           As of the filing of this Motion the FDA has only approved the Pfizer/BioNTech vaccine.

However, the Plaintiff in this matter specifically Plaintiff Valdez and her children will still suffer

harm. In order to be considered fully vaccinated it must have been 2 weeks since your second

Pfizer shot.2 Thus, if a child receives their first shot on August 18, 2021 (the day following

issuance of the PHO) that child is not fully vaccinated and able to enter the New Mexico State Fair

Grounds until September 22, 2021, which is 3 days after the New Mexico State Fair ends.

Furthermore, the one-time dose produced by Johnson and Johnson has not yet been approved for

individuals under the age of 18.3 Furthermore, the Moderna COVID-19 Vaccine requires 2 shots

28 days apart and has not been approved for individuals under the age of 18.4 On December 11,

2020, the United States Food and Drug Administration (“FDA”) issued the first emergency use

authorization (“EAU”) for an experimental vaccine for the prevention of coronavirus disease 2019

(“COVID-19”). Emergency use authorization is not an FDA approval. The experimental vaccine

has been in existence for less than a year. The first reported use of the experimental vaccine was

December 14, 2020.

           It is undisputed that the vaccine being forced upon Plaintiffs is “unapproved”. Even though

the FDA granted emergency use authorization for the Pfizer/BioNTech and Moderna vaccines in

December 2020, the clinical trials the FDA will rely upon to ultimately decide whether to license



2
    https://www.cdc.gov/coronavirus/2019-ncov/vaccines/second-shot.html
3
    https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/janssen.html
4
    https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html



                                                         2
         Case 1:21-cv-00783-MV-JHR Document 4 Filed 08/23/21 Page 3 of 5




these and other COVID-19 experimental vaccines are still underway and are designed to last for

approximately two (2) years to collect adequate data to establish if these vaccines are safe and

effective enough for the FDA to approve. The abbreviated timelines for the emergency use

applications and authorizations means there is much the FDA does not know about these products

even as it authorizes them for emergency use, including their effectiveness against infection, death,

and transmission of SARS-CoV-2, the virus that is allegedly the cause of the COVID disease.

Given the uncertainty about the COVID-19 experimental vaccines, the FDA requires that each

dose of the experimental vaccine shall have a label that states that the product is an emergency use

authorization, that the EUA is explicit that each is an investigational vaccine not licensed for any

indication and that all promotional material relating to the Covid-19 Vaccine clearly and

conspicuously...state that this product has not been approved or licensed by the FDA, but has been

authorized for emergency use by FDA

        The FDA on their website has stated the following:
        “FDA believes that terms and conditions of an EAU issued under section 564
        preempt state or local law, both legislative requirement and common-law duties,
        that impose different or additional requirements on the medical product for which
        the EAU was issued in the context of the emergency declared under section 564...
        In an emergency, it is critical that the conditions that are part of the EAU or an
        order or waiver issued pursuant to section 564A – those that FDA has determined
        to be necessary or appropriate to protect the public health-be strictly followed, and
        no additional conditions be imposed.”

       In August 2020, the Centers for Disease Control and Prevention (“CDC”) published a
meeting of the Advisory Committee on Immunizations and Respiratory Diseases, Dr. Amanda
Cohn stated (@1:14:40):

        “I just wanted to add that, just wanted to remind everybody, that under an
        Emergency Use Authorization, an EAU, vaccines are not allowed to be mandatory.
        So, early in the vaccination phase, individuals will have to be consented and they
        won’t be able to be mandated.”

Here, Plaintiffs are in imminent and immediate danger of being terminated from their jobs for

refusing to take an experimental vaccine that is being provided under an EAU.



                                                 3
            Case 1:21-cv-00783-MV-JHR Document 4 Filed 08/23/21 Page 4 of 5




           Immediate and irreparable injury, loss, or damage will result to Plaintiffs if the Court does

not grant a temporary restraining order. Plaintiff Blackford and many like her face immediate

threat of being terminated from their employment when they will not seek or are not eligible for

an exemption. Plaintiff Blackford is not seeking an exemption therefore leaving her only two

options: 1) Termination or 2) getting the vaccine.5 The Court has misapprehended that the

Plaintiffs are seeking or are eligible for an exemption and thus are in actuality facing termination

because they do not fall under one of the exemptions in its Order of August 23, 2021. Furthermore,

Plaintiff Valdez and her children will suffer as the only vaccine the children are eligible for is the

Pfizer/BioNTech vaccine which cannot be fully administered until after the New Mexico State fair

has ended. Plaintiff respectfully request that Court recognize that the threat of harm is imminent

and that no exemption available to these Plaintiffs will save them from the irreparable harm of the

loss of Constitutional freedoms that goes into effect on August 27, 2021.

                                                    CONCLUSION

           The Plaintiff respectfully moves the Court to reconsider its August 23, 2021 order and grant

the Plaintiff the relief they so desperately need as a temporary order until a preliminary hearing

may be held.

           Respectfully submitted this 23th day of August 2021.

                                                            WESTERN AGRICULTURE, RESOURCE
                                                            AND BUSINESS ADVOCATES, LLP

                                                            /s/ A. Blair Dunn
                                                            A. Blair Dunn, Esq.
                                                            Jared R. Vander Dussen, Esq.
                                                            400 Gold Ave SW, Suite 1000
                                                            Albuquerque, NM 87102
                                                            (505) 750-3060
                                                            abdunn@ablairdunn-esq.com
                                                            warba.llp.jared@gmail.com

5
    See Second Declaration of Plaintiff Blackford


                                                        4
       Case 1:21-cv-00783-MV-JHR Document 4 Filed 08/23/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2021, I filed the foregoing via the CM/ECF filing system

and caused a copy to be served upon counsel for Defendants via email.

/s/ A. Blair Dunn
A. Blair Dunn, Esq.




                                                5
